—In an action to recover damages for personal injuries, etc., the defendant Correctional Transportation, Inc., appeals from an order of the Supreme Court, Kings County (Barasch, J.), dated October 21, 1999, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed, on the law, with one bill of costs payable by the respondents, the motion is granted, the *405complaint and all cross claims are dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed. ■
It is undisputed that the motor vehicle owned by the appellant was stopped before it was hit from behind by a motor vehicle owned and operated by the defendant Collette Deiderio. Deiderio failed to submit a non-negligent explanation for the rear-end collision to rebut the inference of negligence (see, Leal v Wolff, 224 AD2d 392). Therefore, the appellant’s motion should have been granted.
There was no showing that discovery might reveal the existence of material facts currently within the exclusive knowledge and control of the appellant, which would warrant the denial of summary judgment (see, Kalra v New York Life Ins. Co., 244 AD2d 389). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.